Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered April 23, 1996, convicting him of robbery in the first degree, robbery in the second degree, kidnapping in the second degree (two counts), unlawful imprisonment in the first degree (two counts), criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erroneously refused to dismiss four jurors for “substantial misconduct” is unpreserved for appellate review (see, CPL 470.05 [2]; People v Zhang Wan, 203 AD2d 499; People v Burch, 188 AD2d 479). In *555any event, contrary to the defendant’s contention, the court did not improvidently exercise its discretion in refusing to dismiss the four jurors after having conducted a probing and thorough examination of each individual juror (see, People v Clark, 81 NY2d 913; People v Pollard, 150 AD2d 397).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Altman, Florio and McGinity, JJ., concur.